Citation Nr: 0013777	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-30 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an extra-schedular evaluation for 
postoperative left shoulder dislocation, currently rated as 
20 percent disabling.

2.  Entitlement to an extra-schedular evaluation for left 
long thoracic nerve neuropathy, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 20 percent disability 
rating for postoperative left shoulder dislocation.  In a 
February 1996 rating decision, entitlement to a total 
disability evaluation based on individual unemployability was 
denied.  In a January 1999 rating decision, service 
connection was granted for left long thoracic neuropathy, and 
a 10 percent disability rating was assigned.  In August 1999, 
the Board denied the claims for increased schedular ratings 
for postoperative left shoulder dislocation and left long 
thoracic neuropathy and remanded the claims for extra-
schedular evaluations for postoperative left shoulder 
dislocation and left long thoracic neuropathy along with the 
claim of entitlement to a total disability evaluation based 
on individual unemployability.


FINDINGS OF FACT

1.  The RO has secured all of the relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran is a high school graduate, completed 
carpenter apprentice training and high school welding, and 
worked as a carpenter for about twenty-seven years.



3.  The veteran worked full-time as a carpenter until 
December 1993 and worked intermittently from December 1993 to 
November 1994 as a carpenter.  Statements from his former 
employers indicate that he did not resign/was not dismissed 
due to disability and that no concessions were made due to 
disability.  He reportedly has not worked since November 
1994.

4.  The veteran's postoperative left shoulder dislocation, 
currently evaluated as 20 percent disabling, is not shown to 
markedly interfere with employment, require frequent 
hospitalization or otherwise result in an unusual or 
exceptional disability picture so as to render impractical 
the application of the regular schedular standards.

5.  The veteran's left long thoracic nerve neuropathy, 
currently evaluated as 10 percent disabling, is not shown to 
markedly interfere with employment, require frequent 
hospitalization, or otherwise result in an unusual or 
exceptional disability picture so as to render impractical 
the application of the regular schedular standards.

6.  The veteran's service-connected disabilities are: Post-
traumatic stress disorder with depression, currently 
evaluated as 30 percent disabling; postoperative left 
shoulder dislocation, currently evaluated as 20 percent 
disabling; left long thoracic nerve neuropathy, currently 
evaluated as 10 percent disabling; and malaria, scar of the 
right thigh from a pungi stick wound, and a scar on the left 
side of the nose and face, each currently evaluated as zero 
percent disabling.  His combined rating is 50 percent.  

7.  The probative and credible evidence does not show that 
veteran's service-connected disabilities, without 
consideration of his age and non-service connected 
disabilities, prevent him from engaging in a substantially 
gainful occupation. 






CONCLUSIONS OF LAW

1.  The requirements for an extra-schedular evaluation for 
postoperative left shoulder dislocation have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(1999).

2.  The requirements for an extra-schedular evaluation for 
left long thoracic nerve neuropathy have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(1999).

3.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  

Factual Background

In a January 1969 rating decision, service connection was 
granted for postoperative left shoulder dislocation, malaria, 
a scar of the right thigh from a pungi stick wound, and a 
scar on the left side of the nose and face.  A 10 percent 
disability rating was assigned for the left shoulder disorder 
under Diagnostic Code 5203 (impairment of the clavicle or 
scapula).  Zero percent ratings were assigned for malaria, a 
scar of the right thigh from a pungi stick wound and a scar 
on the left side of the nose and face under Diagnostic Codes 
6304 (malaria), 7805 (other scars) and 7800 (disfiguring 
scars of the head, face or neck), respectively.

In a September 1978 statement, a former employer of the 
veteran indicated that, when the veteran was working for him 
in November 1977, he complained of pain in the shoulder, 
which hindered his work.

VA treatment records reveal that in November 1993 the veteran 
was treated for gouty arthritis.  X-rays taken in February 
1994 showed a minimal degree of osteoarthropathy 
characterized by spur formations involving the inferior 
aspect of the head of the humerus along with moderate 
narrowing of the glenohumeral joint.  In March 1994, 
degenerative joint disease of the left shoulder was 
diagnosed.  In May 1994, the veteran again received treatment 
for recurrent acute gout.

On a July 1994 VA examination, the veteran reported that he 
had problems working with his left shoulder.  In particular, 
he could not hold wood when cutting at his carpentry job.  
Physical examination revealed no swelling or effusion, but 
there was tenderness over the anterior aspect of the left 
shoulder.  Range of motion of the left shoulder was flexion 
to 165 degrees, extension to 30 degrees, internal rotation to 
75 degrees, external rotation to 85 degrees, and abduction to 
155 degrees.  There was no evidence of laxity on movement or 
reduction of muscle strength.  Degenerative joint disease of 
the left shoulder was diagnosed. 

Later that month, the veteran was afforded a VA fee-basis 
examination.  He reported that he had worked in carpentry for 
the last 26 years, but that in the last few years he had had 
increasing difficulty doing the heavy work associated with 
carpentry, in particular the overhead and outstretched arm 
maneuvers involving the left shoulder.  Because of the 
increased difficulty, he indicated that he was unable to 
continuously work.  Specifically, he would work two weeks and 
then he would rest for two weeks because of the build-up of 
pain and discomfort from work.  He said that he had worked 
this schedule intermittently for the last year or two.  The 
veteran related that the pain and discomfort were over the 
anterior shoulder area of the deltoid insertion and down to 
the lateral elbow along with, at times, some numbness and 
tingling in the fingers of the left hand.  He noted that he 
wanted to be retrained so he could work in a field that did 
not require extreme use of, and force applied to, the left 
shoulder, which was the case with carpentry.  He reported 
that he had recurrent episodes of gout in the big toe two or 
three times a year.  

The July 1994 fee basis examination revealed that the veteran 
evidenced pain on the extremes of left shoulder motion.  
Abduction of the shoulder was to 170 degrees, forward flexion 
to 170 degrees, and external rotation to 25 degrees.  
Sensation and reflexes were bilaterally equal, respectively.  
X-rays were stated to show advanced osteoarthritis and 
traumatic arthritis of the glenohumeral joint.  The diagnoses 
were advanced traumatic and osteoarthritis of the left 
glenohumeral joint, symptomatic with pain inhibition of 
strength; some limitation of left shoulder external rotation, 
motion to only 25 degrees; and some degree of tendinitis of 
the rotator cuff.  The examiner stated that the impairment of 
the left shoulder was 20 percent of the upper extremity and 
12 percent of the whole person.  The examiner indicated that 
the veteran required rehabilitation by reeducation and 
vocational retraining for work that did not require 
outstretched arms, overhead activity, heavy lifting, pushing, 
and pulling.  The examiner noted that, with training, the 
veteran would be self-sufficient and employable, but that, 
otherwise, his restrictions would become more pronounced than 
the current 50 percent work curtailment.  The examiner also 
noted that, although the veteran might be a candidate for a 
total shoulder replacement or hemi-arthroplasty, the 
preferable treatment was work modification, strengthening 
routines and taking non-steroidal anti-inflammatory 
medications.  

In a July 1994 rating decision, a 20 percent disability 
rating was assigned for the left shoulder disability under 
Diagnostic Code 5203.

In October 1994, the veteran presented at a Vet Center with 
complaints of sleep disturbance, anxiety, depression, 
nightmares, flashbacks, outbursts of anger, emotional 
isolation and hypervigilance.  The provisional diagnosis was 
moderate symptoms of chronic PTSD.  He was referred for 
consultation at a VA medical center.  In connection with 
mental status consultation, the veteran denied alcoholism and 
prior psychiatric treatment.  He was described as well 
groomed, cooperative and polite.  The examining social worker 
also noted that the veteran had lost the ability to work as a 
carpenter and that he was teary with a depressed affect and 
mood.  There was no evidence of psychosis.  The examining 
social worker noted PTSD symptoms, but also noted that there 
was a potential for improvement if the veteran worked on his 
issues.

VA treatment records reflect that in November 1994 the 
veteran complained that he could not use his left arm because 
of pain and that he could not sleep.  It was noted that the 
veteran had worked as a carpenter for twenty-seven years and 
could no longer work.  The assessment was severe major 
depression for three years due to physical disability.

On a February 1995 VA skin examination, the veteran 
complained of minor infections of acne.  Physical examination 
revealed old healed, pitted, and shallow scar formation of 
the face, back and chest.  There were some active acneiform 
eruptions on the face, chest and back.  The diagnosis was 
acne vulgaris of the face, chest and back in various states 
of eruption.

In February 1995, a VA psychiatric examination was conducted.  
The veteran gave a post-service history of working as a 
carpenter until being laid off in October 1994 due to his 
shoulder disability.  He complained of problems sleeping and 
also of being short-tempered and irritable.  He was 
cooperative and pleasant during the interview.  His speech 
was spontaneous, coherent and relevant.  His affect and mood 
were euthymic.  He became tearful when relating his Vietnam 
experiences. The examiner noted an absence of depression.  
There was evidence of tension and anxiety.  The veteran's 
memory and cognitive function were not impaired.   The 
examiner opined that there was enough evidence to warrant a 
diagnosis of PTSD.  However, it only resulted in mild social 
and industrial impairment.

On a February 1995 VA orthopedic examination, there was 
tenderness over the anterior aspect of the left shoulder.  
Crepitus was noted on movement.  The veteran's range of 
motion of the left upper extremity was decreased: flexion was 
to 145 degrees, abduction was to 155 degrees, extension was 
to 40 degrees, internal rotation to 90 degrees, and external 
rotation was to 45 degrees.  An X-ray study showed unchanged 
advanced degenerative joint disease as compared to a prior 
study in February 1994.  The diagnosis was degenerative joint 
disease of the left shoulder.

That same month, the veteran was afforded VA fee-basis 
orthopedic examination. The examiner reviewed the complete 
claims file.  The veteran reported that he had had additional 
symptoms in the last three months, including swelling and 
numbness of the left hand in the radial distribution.  
Examination revealed a marked limitation of left shoulder 
motion: flexion to 90 degrees, abduction to 85 degrees, 
extension to 18 degrees, external rotation to 10 degrees, and 
internal rotation to 80 degrees.  There was also evidence of 
mild swelling of the dorsum of the hand and numbness in the 
thumb, index and long fingers.  The veteran had a markedly 
weak grasp strength on the left.  X-rays were stated to show 
extensive osteoarthritis of the shoulder joint.  The examiner 
stated that the symptoms in the veteran's shoulder were 
getting progressively worse, with symptoms of neural 
compression that possibly resulted from swelling in the 
shoulder or from the neck.  The examiner noted that the 
symptoms appeared to be neurovascular in nature and were 
mostly in the shoulder or clavicular area.  The examiner 
opined that the veteran's left shoulder was not functional at 
all for hard work, including any overhead work, but that he 
could do sedentary-type work.

Also, in February 1995 the veteran underwent a functional 
capacity assessment for Social Security disability benefits.  
It was determined that he had the following exertional 
limitations: he could occasionally lift or carry only twenty 
pounds, could frequently lift or carry only ten pounds, could 
stand or walk for only six hours out of an eight-hour 
workday, and could sit for only six hours out of an eight-
hour workday.  A psychiatric review technique conducted that 
same month determined that the veteran had an affective 
disorder, major depression in remission with treatment, and 
that the impairment was severe but not expected to last 
twelve months.  In particular, the veteran only had a slight 
restriction of activities of daily living and slight 
difficulties in maintaining social functioning.  That same 
month, the Social Security Administration (SSA) determined 
that the veteran was not eligible for Social Security 
disability benefits.  

VA medical records reveal that in March 1995 it was noted 
that the veteran had not been able to work since September 
1994 and that he could not work as a carpenter.  It was also 
indicated that he was really down on himself and that he was 
concerned about his constant pain.  The veteran was 
considered very simplistic in his response to his shoulder 
problem. 

In a May 1995 rating decision, service connection was granted 
for post-traumatic stress disorder (PTSD) and a 10 percent 
disability rating was assigned, effective November 11, 1994.  
Compensable ratings for malaria and a right thigh scar were 
denied.

The veteran was afforded a VA peripheral nerves examination 
in June 1995.  Physical examination revealed normal upper 
extremity muscle tone and strength. There was evidence of 
some numbness and decreased sensation in the left superficial 
radial distribution and minimal loss of sensation in the left 
median and dorsal ulnar distributions.  The impression was 
left superficial radial neuropathy.  Another impression was 
to rule out brachial plexopathy on the left.  
Electromyography (EMG) and nerve conduction studies (NCS) 
were recommended.

VA treatment records reflect that in early June 1995 it was 
noted that, with regard to psychiatric symptomatology, the 
veteran was doing better and sleeping better.  In late June 
1995 the veteran concluded that he did not need additional 
treatment.

On August 3, 1995, the veteran filed a claim for a total 
rating based on individual unemployability.  He reported that 
the last date he worked full time was November 2, 1994, and 
that that was the date that his disability affected his full-
time employment.  He also indicated that he actually became 
too disabled to work in February 1994.  He reported having 
worked for less than two weeks in December 1993, two weeks in 
May 1994, four weeks from June to July 1994, three weeks in 
August 1994, and six weeks from September to November 1994.  
He indicated that he left his last job because of his 
disability and that he had not tried to obtain employment 
since he became too disabled to work.  The veteran reported 
that he was a high school graduate and that, other than 
carpenter apprentice training and high school welding, he did 
not have any other education or training before he became too 
disabled to work.  He noted that he had applied to locksmith 
school and was going to take a course in February 1995 but 
was unable to attend that course because his left hand had 
been too swollen and he had constant pain in the left arm and 
hand.

On August 4, 1995, the veteran was admitted to a VA medical 
facility for treatment of severe depression, crying spells, 
insomnia, fatigue, an inability to concentrate and 
psychomotor retardation.  He reported that he lost his job as 
a carpenter because his shoulder and hand pain became 
unbearable.  The diagnoses included PTSD, delayed with 
depression, and gout.

On August 7, 1995, the veteran was admitted to Nellis Federal 
Hospital.  On admission, it was noted on the review of 
systems that the veteran had a long history of the problems 
with the left shoulder since the dislocation in Vietnam and 
that it had worsened to the point that the veteran was 
totally disabled and unable to work.  It was also noted that 
there was associated left-hand pain and swelling, probably 
from disuse because of shoulder pain.  The veteran resisted 
offers for physical therapy.  Physical examination revealed 
that the veteran had a marked decreased range of motion and 
was unable to move the arm much at all.  There was 
generalized tenderness of the shoulder, and the left hand was 
swollen.  There was no evidence of carpal tunnel syndrome.  
There was no thenar or hypothenar atrophy, but the dorsum of 
the hand was somewhat swollen and the veteran complained of 
"pain inside."  The impression was chronic left shoulder 
pain and chronic left hand pain that was probably associated 
with the shoulder.  

On a psychiatric admission note, it was indicated that the 
veteran complained about chronic shoulder pain and arthritis, 
with impaired function and an inability to work.  He also 
reported that his psychiatric symptoms had gotten worse since 
he had been unable to work.  The diagnoses included the 
following: PTSD, exacerbated by chronic pain; chronic pain 
syndrome, left shoulder; depression, not otherwise specified; 
and traumatic arthritis, left shoulder.  X-rays of the left 
shoulder taken during the hospitalization revealed 
osteoarthritic changes of the left shoulder, but no evidence 
for acute dislocation.  

The veteran was discharged from that hospital on August 14, 
1995.  The discharge summary indicates that, on Axis I, PTSD 
with acute exacerbation and major depression were diagnosed.  
On Axis III, left shoulder pain and chronic pain syndrome 
were diagnosed.  Under Axis IV, it was noted that the 
psychosocial stressors included being out of work and medical 
problems and the severity of the stressors was moderate to 
severe.  The current GAF was 40, but the highest GAF for the 
past year was 60.  It was noted on the physical examination 
section of the discharge summary that the veteran had had 
numerous surgeries to the left shoulder and that he had had 
recurrent dislocations to the point that he was totally 
disabled and unable to work.  It was also noted that the 
veteran was referred to the orthopedic service for 
evaluation, but was not seen prior to discharge.  The 
veteran's prognosis on discharge was stated to be guarded and 
he was characterized as significantly disabled and unable to 
work.

On August 30, 1995, SSA upheld the initial denial of the 
veteran's claim for Social Security disability benefits.

In September 1995, the veteran was approved for a disability 
pension from the Construction Industry and Carpenters Joint 
Pension Trust for Southern Nevada, effective September 1995.

A vocational rehabilitation note dated in January 1996 
indicates that the veteran was approved for training in 
locksmithing in September 1994, but that he never began that 
training because he hurt his arm and shoulder in November 
1994 while trying to do carpentry work for "quick money." 
In was reported that his arm and shoulders hurt and his 
fingers could not grasp; therefore, he could not do 
locksmithing.  It was also stated that additionally, PTSD 
"became a reality" during that period.  It was noted that 
the veteran had not worked in the past year due to service-
connected disabilities and that he had requested a 
reevaluation in the fall of 1995.  It was also noted that he 
was limited in his ability to concentrate and focus and that 
he also had physical limitations.  It was concluded that he 
was deemed infeasible for vocational rehabilitation services 
at that time.

In January 1996, the RO received a statement from a former 
employer indicating that the veteran had worked 10 hours a 
day, 40 hours a week from September 21, 1994, to November 2, 
1994; that no concessions were made by reason of age or 
disability; and that employment was terminated due to a 
reduction in forces.  A statement dated in February 1996 from 
another former employer indicates that the veteran had worked 
as a carpenter from November 1988 to July 1994 and that 
employment was terminated due to lack of work.  That employer 
also did not indicate that any concessions were made to the 
veteran by reason of age or disability.

In a rating decision dated in February 1996, service 
connection was granted for depression and a 30 percent 
disability rating for PTSD with depression was granted, 
effective November 4, 1994.

In a statement dated in March 1996, a former employer 
indicated that the veteran had worked as a carpenter for 
eight hours a day, forty hours a week for almost three weeks 
in August 1994 and was "laid off."  That employer did not 
indicate that any concessions were made to the veteran by 
reason of age or disability.

At an April 1996 hearing held at the RO before a hearing 
officer, the veteran testified that he retired from h is 
career as a carpenter because he was unable to work due to 
his left shoulder and PTSD.  He said that he was laid off 
from jobs simply because he was unable to work and not 
because of a lack of jobs.  The veteran also indicated that 
he had a hard time working with others during his last jobs.  
He testified that he never asked for any concessions with 
regard to his left shoulder and that the only physical work 
he had ever done was in the construction industry.  
Transcript.




In July 1996, an administrative law judge (ALJ) for SSA 
determined that the veteran was entitled to disability 
benefits, effective May 6, 1995.  It was determined that he 
had the following disorders: Severe depression, PTSD, 
depressive personality disorder, history of alcoholism, gouty 
arthritis and osteoarthritis involving the left shoulder and 
arm.  With regard to the orthopedic disorders, it was noted 
that the veteran had testified that, after working for 
twenty-seven years as a carpenter, he was no longer able to 
work as a carpenter because of left arm pain and swelling, 
left shoulder instability, and degenerative arthritis.  
However, it was also noted that the veteran reported that he 
was still able to lift 20 pounds.  With regard to his PTSD, 
it was noted that the veteran had testified that he had 
nightmares of people who were killed in Vietnam and that his 
nightmares made it difficult for him to concentrate.  It was 
also noted that he reported that he was able to take care of 
personal needs and that he typically spent the day watching 
television.  

The ALJ concluded that the veteran's subjective symptoms did 
not preclude substantial gainful activity prior to May 6, 
1995, but that, beginning on May 6, 1995, his symptoms 
credibly supported a preclusion from more than a sedentary 
level of activities.  Specifically, it was noted that the 
veteran had a residual functional capacity to perform 
sedentary work prior to May 6, 1995, and that he only had a 
left upper extremity limitation along with the following 
nonexertional, psychological limitations: slight restriction 
of daily living activities; moderate difficulty in 
maintaining social functioning; deficiencies of 
concentration, persistence, or pace occurring often; and one 
or two episodes of deterioration or decompensation in work or 
work-like settings.  The ALJ determined that the veteran was 
not a credible witness as to the nature and degree of his 
symptoms and limitations and the alleged date of disability.  
The ALJ noted that the veteran had applied for VA locksmith 
vocational retraining and that the February 1995 VA fee-basis 
examination revealed that the veteran was still able to do 
sedentary work even though he had reported that he had loss 
of grip strength and loss of motion in the left upper 
extremity.  

However, the ALJ also concluded that, since May 6, 1995, the 
veteran's impairments and resulting limitations precluded 
even a full range of sedentary level functioning on a 
sustained basis.  The evidence from 1995 included the August 
1995 hospitalization.  It was determined that he was unable 
to perform his past relevant work as a carpenter.  It was 
noted that he was 51 years old and that he completed high 
school and vocational training in welding and carpentry, 
which was defined as a high school or more education.  It was 
determined that he did not have any acquired work skills that 
were transferable to the skilled or semiskilled work 
activities of other work.  The ALJ concluded that alcoholism 
was not a contributing factor material to the determination 
of disability.  The ALJ determined that, considering the 
veteran's residual capacity, age, education and work 
experience, he was disabled, effective May 6, 1995, within 
the applicable law.  The ALJ also concluded that, considering 
his additional, nonexertional limitations since May 6, 1995, 
the veteran could not be expected to make a vocational 
adjustment to work that existed within significant numbers in 
the national economy.

In December 1996, the veteran was hospitalized at a federal 
hospital for PTSD.  The assessments from the physical 
examination were gout, osteoarthritis of the left shoulder, a 
cyst on the left side of the scalp, and possible thalassemia.  
It was noted that his level of spontaneous movement was low 
normal.  He had normal eye contact with the examining 
physician.  He was cooperative, and his demeanor was somewhat 
tense.  He had normal speech.  His mood was mildly anxious, 
and his affect was mildly restricted.  There were no 
hallucinations.  His thought processes were logical and goal 
directed.  There was no suicidal or homicidal ideation.  
There was also no paranoid ideation or delusions.  The 
veteran was fully alert and attentive.  He was fully oriented 
to person, place and time.  His judgment and insight were 
good.  The diagnoses were PTSD and alcohol abuse in full 
remission.  Under Axis III, it was noted that the veteran had 
gout, arthritis and nerve damage in the left shoulder.  Under 
Axis IV, severity of psychosocial stressors, it was noted 
that there was no recent stress.  The current GAF was 60 
while the highest GAF in the past year was 65.

VA outpatient treatment records reflect that in July 1997 a 
GAF of 65 was assigned for the veteran's PTSD.  Under Axis 
III, it was noted that the veteran had recurrent gout and 
chronic pain syndrome.

In August 1997, the Board remanded the claims for further 
development.

VA X-rays of the left shoulder, taken on October 1, 1997, 
revealed minimal degenerative joint disease.

The veteran was afforded a VA psychiatric examination in 
October 1997.  The VA examiner noted that he had reviewed the 
claims file.  The veteran reported that he had not worked as 
a carpenter in two and half years, but that he continued to 
do some carpentry in his "own place."  He complained of 
sleep impairment.  He reported having running thoughts all 
the time about situations that happened to him in Vietnam.  
He indicated that his girlfriend left him after he tried to 
choke her while he was having a nightmare.  He reported 
strong startle reactions, especially to loud noises.  Mental 
status examination revealed the veteran to be composed and 
very cooperative during the interview.  There was very little 
evidence of any tension, anxiety or depression.  His 
responses were all coherent and relevant.  He showed some 
memory lapses on certain things, but in general his memory 
was not impaired for recent and remote events.  His affect 
and mood were appropriate.  The examiner stated that there 
was very little change in the veteran's symptomatology 
compared with the findings two years earlier and that, on the 
basis of his PTSD symptoms, the veteran was not considered 
totally unemployable.  The diagnosis was PTSD.  Under Axis 
III, it was noted that the veteran had chronic pain syndrome 
and left shoulder pain.  Under Axis IV, it was indicated that 
the severity of the veteran's psychosocial stressors was 
moderate and that he had been out of work for two and half 
years.  His present GAF was 60.  It was also noted that he 
had moderate difficulty in social and occupational 
functioning.




A VA orthopedic examination was conducted in October 1997.  
The examiner reviewed the veteran's claims file.  The veteran 
complained of pain in the shoulder, limitation of shoulder 
motion, weakness in his left upper extremity, swelling of his 
hand, weakness in his hands, and numbness in his fingers.  
Objective examination revealed a small amount of atrophy in 
the supraspinatus area.  The examiner stated that the veteran 
did not have a lot of tenderness and that the shoulder was 
stable. There was a nontender, well healed, anterior deltoid 
pectoral incision.  Range of motion of the left upper 
extremity was: Active flexion to 100 degrees/passive to 120 
degrees; abduction to 54 degrees/passive to 70 degrees; 
active extension to 30 degrees/passive to 35 degrees; 
questionable internal rotation to 20 degrees; and 
questionable external rotation to 40 degrees.  The examiner 
stated that the veteran was hard to examine with respect to 
internal and external rotation and that he appeared to have a 
lot of pain.  Examination revealed no swelling.  The veteran 
had only a few pounds of grasp in his left hand, although the 
circumference of the left forearm at its fullest part was 12 
inches while the right forearm was 12 1/4 inches.  The examiner 
noted that the veteran had excellent dorsiflexion and palmar 
flexion strength in his hand, but that for some reason his 
grip strength was minimal which the examiner attributed to 
non-physiologic factors.  The examiner noted that the veteran 
had numbness at not only the radial nerve, but also a 
considerable portion of the medial nerve.  Tinel's sign was 
negative, and there was no evidence of nerve root 
compression.  X-rays were reported as showing extensive 
osteoarthritis with spur formation and joint space narrowing.  
Osteoarthritis of the shoulder with limitation of motion, 
status post Bankhart procedure, was diagnosed.

The VA orthopedic examiner commented that the veteran was 
unable to do anything above the nipple area.  He could not do 
anything overhead because he simply could not get his arm up 
there.  Moreover, he was unable to do a lot of heavy work 
even below the waist level.  It was noted that the veteran 
did not express a whole lot of pain during the examination 
except on internal and external rotation, consistent with X-
ray findings.  The examiner opined that the veteran's muscle 
strength and weakness were non-physiologic, but that all 
other findings were physiologic.  The examiner concluded that 
the veteran was not able to work as a carpenter but that he 
"certainly" could do light work using the left upper 
extremity in basically the writing position.

The veteran underwent a VA neurological examination on 
October 21, 1997.  He complained of pain, numbness, and 
tingling in the left thumb and index finger as well as 
swelling of the left upper extremity.  He reported that, when 
he doing carpentry work, he experienced pain across the 
shoulders and down the left upper extremity.  Physical 
examination revealed that the veteran was unable to fully 
supinate his left hand.  However, there was no drift.  
Strength testing revealed normal strength in the proximal 
distal upper extremity muscle groups with the exception of 
the supraspinatus and infraspinatus, both of which were 4/5 
in strength.  There was a definite winging of the left 
scapula with certain maneuvers.  Sensation was stated to be 
normal on light touch in all dermatones in the left upper 
extremity.  Electromyography (EMG) and nerve conduction 
velocity (NCV) studies were recommended.  The diagnosis was 
left suprascapula nerve versus C5 root lesion.

On October 30, 1997, the veteran underwent EMG/NCS.  These 
studies revealed no abnormalities.  There was no evidence of 
carpal tunnel syndrome, suprascapular nerve lesion or 
cervical radiculopathy.  The diagnostic interpretation 
included a comment that the serratus anterior muscle was 
difficult to test electro-diagnostically and could be falsely 
normal.  The October 1997 VA neurological examiner made the 
following diagnoses after reviewing the EMG/NCS: Limitation 
of range of motion of the left shoulder, winging of the left 
scapula consistent with left long thoracic nerve lesion, and 
no evidence of C5 root or suprascapular nerve lesion by 
electrodiagnostic criteria.  

VA outpatient treatment records dated in 1998 reflect that in 
January 1998 the veteran was treated for his left shoulder 
disorder.  It was noted that ibuprofen eased the shoulder 
pain, which was worse during cold damp winter weather.  
Physical examination revealed a limitation of shoulder motion 
in all directions, with pain on motion.  A May 1998 a mental 
health records notes that the veteran was unable to work at 
all because his left shoulder and arm swell and because his 
injury was exacerbated by degenerative arthritis.  It was 
also indicated that he was unable to work because of his 
PTSD, which rendered him very uncomfortable around other 
people.  The assessment was that the veteran had had PTSD and 
secondary major depression and that he remained unable to 
work because of PTSD and his left shoulder injury.  In 
September 1998, it was noted that there was a good reduction 
in the veteran's depressive and PTSD symptoms by his current 
medications, but that he still had crying spells and still 
avoided people.
 
In November 1998, the Board denied the claim for a rating in 
excess of 30 percent for PTSD and remanded the other claims 
for further development.

On a January 1999 VA fee-basis examination of his left 
shoulder, the veteran complained of increasing symptoms with 
alterations in weather, such as rain, and when sleeping.  He 
stated that his symptoms improved with inactivity and that 
medications such as ibuprofen alleviated the pain.  He 
reported flare-ups occurring every four-to-five days, 
characterized by pain, weakness and fatigue, but no 
functional loss.  The veteran also reported decreased 
sensation around the scar on his left deltoid, but no other 
sensory abnormalities.  The examiner noted that the long 
thoracic was the only nerve involved.  Physical examination 
revealed no evidence of brain disease or injury, spinal cord 
disease or injury, cervical disc disease, or trauma to the 
nerve roots.  There was no atrophy of the supraspinatus or 
infraspinatus muscles.  It was noted that there was diffuse 
give-way weakness in all muscles in the left upper extremity.  
However, the abnormality was confined to the left thoracic 
nerve.  The examiner specifically commented that there was 
weakness and paralysis in the serratus anterior muscle, with 
winging of the left scapula and without evidence of neuritis 
or neuralgia.  There was no obvious muscle atrophy or 
wasting.  The examiner noted that the serratus anterior 
muscle was a fairly flat muscle and that atrophy would not be 
noticed in a patient of the veteran's size.  There was 
limitation of motion in the left shoulder: flexion to 120 
degrees, abduction to 50 degrees, extension to 35 degrees, 
adduction to 20 degrees, internal rotation to 40 degrees, and 
external rotation to 50 degrees.  There was pain with motion 
at the extremes, and active and passive ranges of motion were 
equal.  The examiner commented that there was no additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance.  The diagnosis was left long thoracic 
neuropathy, with resultant winging of the left scapula.  

The examiner indicated that the neuropathy was responsible 
for at least some of the loss of left shoulder motion and 
that it was secondary to the in-service shoulder injury.  The 
examiner further commented that the veteran had evidence of 
symptom magnification manifested by diffuse weakness of the 
left upper extremity, and that the diffuse weakness of the 
left upper extremity was not related to his scapular winging.  
The examiner described the scapular winging, a genuine 
physiologic phenomenon, as a direct consequence of the long 
thoracic nerve injury.  In particular, the winging occurred 
when the arm was held outstretched and the inferior border of 
the scapula abducted away from the body, resulting in a loss 
of range of motion, specifically extension of the proximal 
upper extremity above the head.  The examiner concluded that 
it was likely that the winging was related to the service-
connected left shoulder disability, but that there was no 
additional neurologic symptomatology attributable to the 
veteran's left shoulder disability.  Also, there was no other 
symptomatology present that was attributable to any other 
independently existing disorder.

In a January 1999 rating decision, service connection for 
left long thoracic neuropathy, and a separate 10 percent 
evaluation was assigned under Diagnostic Code 8519 (paralysis 
of the long thoracic nerve).  In that same rating decision, 
the postoperative left shoulder dislocation was rated under 
Diagnostic Codes 5010 (traumatic arthritis) and 5203, but 
still as 20 percent disabling.

In August 1999, the Board denied the claims for increased 
schedular ratings for postoperative left shoulder dislocation 
and left long thoracic neuropathy.  The claims of 
extraschedular ratings for postoperative left shoulder 
dislocation and left long thoracic neuropathy along with the 
claim for a total rating based on individual unemployability 
were remanded for further development, to include 
consideration of SSA documents.



Legal Criteria and Analysis of the Extraschedular Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

The percentage rating contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Evidence, which is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that examiner, is not competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Opinions that are 
based on history furnished by an appellant and are 
unsupported by clinical evidence are of low or limited 
probative value.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).  An opinion based on an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  Although a determination by SSA that an appellant is 
unemployable is not controlling for purposes of a final VA 
determination, it is relevant to the determination of an 
appellant's ability to secure and follow a substantially 
gainful occupation.  Odiorne v. Principi, 3 Vet. App. 456 
(1992).

In order to warrant a higher rating on an extraschedular 
basis, it would have to be shown that the veteran's 
postoperative left shoulder dislocation and/or left long 
thoracic nerve neuropathy presents an unusual disability 
picture with such factors as frequent periods of 
hospitalization or marked interference with employment.  
Clearly neither of the disabilities has required frequent 
periods of hospitalization or, for that matter, frequent 
medical attention.  As to whether the postoperative left 
shoulder dislocation or the left long thoracic nerve 
neuropathy results in marked interference with employment, 
the only evidence obtained from former employers indicates 
that the veteran was given no special concessions due to any 
disability and that his employment was terminated for reasons 
other than disability.  

Although the veteran is receiving Social Security disability 
benefits, the award of those benefits was based on multiple 
disabilities including a psychiatric disorder.  

With regard to the August 1995 hospitalization at Nellis 
Federal Hospital, it was noted on the physical examination 
section of the discharge summary that the veteran had had 
numerous surgeries to the left shoulder and that he had had 
recurrent dislocations to the point that he was totally 
disabled and unable to work.  That notation is based on an 
inaccurate history; the only documented left shoulder surgery 
was in service.  There is no evidence that the veteran had 
numerous surgeries on his left shoulder.  In sum, the 
objective evidence doe not show that the left shoulder 
disability has necessitated frequent periods of 
hospitalization.

Furthermore, the records reflect some purported symptoms and 
manifestations that have been deemed non-physiologic and thus 
not attributable to the shoulder and thoracic nerve 
disabilities.  For example, the October 1997 VA orthopedic 
examiner opined that the apparent diminished grip strength in 
the left hand was non-physiologic in nature.  Also, the 
January 1999 VA fee-basis examiner concluded that the diffuse 
weakness in the left upper extremity was due to symptom 
magnification and was not related to the service-connected 
left shoulder disorder, including the scapula winging.  
 
Thus, it is concluded that the credible and most probative 
evidence does not show that the service-connected 
postoperative left shoulder dislocation or the left long 
thoracic nerve neuropathy presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Accordingly, an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) (1999) is 
not warranted for either disability. 

Legal Criteria for Total Rating Based on Individual 
Unemployability

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).  
If the total rating is based on a disability or combination 
of disabilities for which the rating schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system such as the respiratory 
system; (4) multiple injuries incurred in action; or (5) 
multiple injuries incurred as prisoner of war.  The existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (1999).

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).  

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (1999).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b) (1999).

In short, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

A GAF of 55 to 60 indicates moderate difficulty in social, 
occupational, or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF of 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or as any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

Analysis for Total Rating Based on Individual Unemployability

The veteran's service-connected disabilities are the 
following: Post-traumatic stress disorder with depression, 
currently evaluated as 30 percent disabling; postoperative 
left shoulder dislocation, currently evaluated as 20 percent 
disabling; left long thoracic nerve neuropathy, currently 
evaluated as 10 percent disabling; and malaria, scar of the 
right thigh from a pungi stick wound, and a scar on the left 
side of the nose and face, each currently evaluated as zero 
percent disabling.  The combined rating is 50 percent.  He 
has not alleged, nor is it shown, that the disorders assigned 
zero percent ratings adversely affect his ability to work.  

None of his service-connected disabilities is 100 percent 
disabling.  Under 38 C.F.R. § 4.16(a) (1999), the 
postoperative left shoulder dislocation and the left long 
thoracic nerve neuropathy are considered one disability 
because they are disabilities of the upper extremity.  Their 
combined rating is 30 percent disabling.  The PTSD with 
depression is also currently rated as 30 percent disabling.  
The other disabilities are rated as noncompensably disabling.  
Thus, the veteran does not have at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  
38 C.F.R. § 4.16(a) (1999).

Therefore, the remaining issue is whether the veteran is 
unemployable by reason of his service-connected disabilities 
even though he fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) (1999).  On the July 1994 VA 
fee-basis orthopedic examination, it was noted that the 
veteran's left shoulder impairment was 20 percent of the 
upper extremity and 12 percent of the whole person.  The 
examiner expressed the opinion that the veteran should be 
retrained for work that didn't required overhead activity and 
other strenuous use of the arms, indicating that with 
training, the veteran would be self-sufficient and 
employable.  However, the veteran apparently continued to 
work as a carpenter until being paid off in October 1994.  

On the February 1995 VA psychiatric examination, the 
veteran's PTSD was noted to result in only mild social and 
industrial impairment.  A February 1995 VA fee-basis 
orthopedic examiner noted that the veteran's shoulder was not 
functional for hard work but that he could do sedentary work.  
At that time, the veteran was no longer working as a 
carpenter and was not working at all.  However, despite the 
veteran's statements to the contrary, the evidence from three 
former employers indicates that his employment was terminated 
or he was laid off due to lack of work or reduction in 
forces.  None of the employers reported that the veteran was 
let go or resigned due to any disability or that any 
concessions were made due to disability.  Thus, his 
allegations of having left his employment because of his 
service-connected disabilities is not corroborated by the 
actual statements from his former employers.  

Although the veteran was awarded Social Security disability 
benefits by an ALJ in 1996, the award was based on disability 
from severe depression, PTSD, depressive personality 
disorder, gouty arthritis and osteoarthritis involving the 
left shoulder and arm.  Neither gouty arthritis nor 
depressive personality disorder is a service-connected 
disability; in fact, personality disorders are not 
disabilities for which service connection can be granted.  
See 38 C.F.R. § 3.303 (1999).  It must also be noted that 
whereas age is a factor in determining entitlement to Social 
Security disability benefits, it may not be considered in 
determining entitlement to TDIU.  Moreover, since the time of 
the Social Security determination, other evidence has been 
developed that sheds additional light on the matter.  In any 
event, a determination by SSA that an appellant is 
unemployable is relevant, but it is not controlling for 
purposes of assessing an appellant's ability to secure and 
follow a substantially gainful occupation.  Odiorne, 3 Vet. 
App. at 461

The evidence of record at the time of the July 1996 SSA 
determination included records from the veteran's August 1995 
hospitalization at the Nellis Federal Hospital.  During that 
hospitalization, the veteran had an acute exacerbation of 
PTSD.  On discharge, the current GAF was 40, but the highest 
GAF for the past year was 60.  It was also noted on discharge 
that the veteran was characterized as significantly disabled 
and unable to work.  However, on discharge from a December 
1996 hospitalization, the current GAF was 60 while the 
highest GAF in the past year was 65.  Additionally in July 
1997, a GAF of 65 was assigned and on the October 1997 VA 
psychiatric examination, the veteran's present GAF was 60.  A 
GAF of 55 to 60 indicates moderate difficulty in social, 
occupational, or school functioning.  See Carpenter, 8 Vet. 
App. at 242.  At the time of the October 1997 examination it 
was noted that the veteran had moderate difficulty in social 
and occupational functioning and that he was not considered 
totally unemployable due to PTSD.  Thus, the medical evidence 
does not show that PTSD, when considered alone, prevents the 
veteran from working. 

Although the veteran had been slated for training as a 
locksmith he reportedly did not undertake that training 
mainly because of a work related arm and shoulder injury in 
November 1994.  In January 1996 he was deemed not feasible 
for VA vocational rehabilitation services at that time 
because of an inability to concentrate and focus as well as 
physical limitations.  It was not indicated that he was 
permanently infeasible for services.  One of the limitations 
identified in January 1996 was an inability to grasp.  
However, the October 1997 VA orthopedic examiner specifically 
opined that the veteran's decreased grip strength in the left 
hand was non-physiologic in nature and the January 1999 VA 
fee-basis examiner concluded that the diffuse weakness in the 
left upper extremity was due to symptom magnification rather 
than the service-connected left shoulder disorder, including 
the scapula winging.  Thus, the competent and probative 
evidence does not show that any claimed impairment in 
grip/grasp ability is due to a service-connected disability.   

Although a May 1998 VA psychiatric treatment record notes 
that the veteran was unable to work because of his PTSD (and 
left shoulder injury), that opinion was not supported by a 
current mental status evaluation.  See Black, 5 Vet. App. at 
180.  Additionally, at that time the veteran reported taking 
his psychotropic medication "every now and then."  Only a 
few months later, in September 1998, a good reduction was 
noted in the veteran's depressive and PTSD symptoms by his 
current medications, although he still reportedly had crying 
spells and avoided people.  Thus, subsequent to the May 1998 
notation regarding the veteran's ability to work, his 
psychiatric symptoms improved and, in regard to his shoulder 
disability, the January 1999 fee basis examination resulted 
in the comment that there was symptom magnification.  
Accordingly, the notation in May 1998 as to the veteran's 
ability to work, is assigned little probative weight.  

In sum, there is evidence that although the veteran indeed 
has a left (minor extremity) shoulder/thoracic nerve 
disability, he has been noted to manifest symptoms that are 
not physiologic and thus are not explained on the basis of 
the service connected disabilities.  He has also been noted 
to engage in symptom magnification.  There is medical 
evidence that he is capable of working although not doing 
heavy or overhead work.  Additionally, he has not provided 
any evidence from former employers that he stopped working 
due to disability.  In fact the statements from former 
employers are essentially to the contrary.  The Board also 
notes that, although the veteran was awarded Social Security 
disability benefits, consideration was given to some non-
service-connected disabilities and the veteran's age, which 
was noted at that time to be "closely approaching advanced 
age," factors that may not be considered in determining 
entitlement to TDIU benefits. 




In light of the above, the Board concludes that the 
preponderance of the credible and probative evidence is 
against a finding that the veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  Accordingly, TDIU on an 
extra-schedular basis is not warranted.  See 38 C.F.R. 
§ 4.16(b) (1999).


ORDER

Entitlement to an increased, extra-schedular evaluation for 
postoperative left shoulder dislocation is denied.

Entitlement to an increased, extra-schedular evaluation for 
left long thoracic nerve neuropathy is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

